Citation Nr: 0101454	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).  

Entitlement to an total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision.  


FINDINGS OF FACT

1.  In May 1997, the veteran filed a notice of disagreement 
with a May 1997 rating decision by which the regional office 
(RO) in part denied an increased rating for PTSD and denied 
entitlement to TDIU.  

2.  On July 8, 1997, the RO provided the veteran with a 
statement of the case which addressed the denial of an 
increased rating for PTSD and the denial of TDIU.  

3.  On August 8, 1997, the veteran filed a Department of 
Veterans Affairs (VA) Form 9 in which he only discussed his 
claim for service connection for a back disorder; however, 
the veteran made no assertions concerning errors of law or 
fact associated with the denial of an increased rating for 
PTSD and the denial of TDIU.  

4.  In an October 1999 letter, the Board raised the issue of 
the adequacy of the allegations of error of fact or law in 
the substantive appeal; in addition, the veteran and his 
representative were afforded 60 days from the date of the 
letter to present written argument or to request a hearing on 
the question of adequacy of the substantive appeal.  

5.  Correspondence received by the veteran's representative 
on October 27, 1999 reflects that a hearing was requested 
with respect to the matter of the adequacy of the veteran's 
substantive appeal.  

6.  The veteran failed to report to the hearing that was 
scheduled for November 2000.  


CONCLUSION OF LAW

The veteran's Substantive Appeal is not adequate as it fails 
to make specific allegations of error of fact or law related 
to specific items in the statement of the case and does not 
clearly identifying the benefit sought on appeal, with 
respect to the veteran's claims of entitlement to an 
increased rating for PTSD and TDIU.  38 U.S.C.A. § 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.202, 20.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislative authority provides that the Board may dismiss any 
appeal which fails to make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
See 38 U.S.C.A. § 7105(d).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108.  

If the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statement of the case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.  

In May 1997, the veteran filed a notice of disagreement with 
a May 1997 rating decision in part of which the RO denied an 
increased rating for PTSD and denied entitlement to TDIU.  On 
July 8, 1997, the RO issued a statement of the case that 
addressed the denial of an increased rating for PTSD and the 
denial of TDIU.  On August 8, 1997, the veteran filed a VA 
Form 9 in which he discussed only his claim for service 
connection for a back disorder.  The veteran made no 
assertions concerning errors of law or fact associated with 
the denial of an increased rating for PTSD and the denial of 
TDIU.  

In an October 1999 letter, the Board raised the issue of the 
adequacy of the allegations of error of fact or law in the 
substantive appeal.  In addition, the veteran and his 
representative were afforded 60 days from the date of the 
letter to present written argument or to request a hearing on 
the question of adequacy of the substantive appeal.  
Correspondence received by the veteran's representative on 
October 27, 1999 reflects that a hearing was requested with 
respect to the matter of the adequacy of the veteran's 
substantive appeal.  The veteran failed to report to the 
hearing that was scheduled for November 2000.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal for claims for an increased rating for PTSD and TDIU.  
The appeal as to these matters is dismissed.  


ORDER

The veteran's claim for an increased rating for PTSD is 
dismissed.  

The veteran's claim for TDIU is dismissed.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

